No. 389A15                                                  TWENTY-B DISTRICT

                      SUPREME COURT OF NORTH CAROLINA

                            ****************

 STATE OF NORTH CAROLINA              )
                                      )
 v.                                   )          Union County
                                      )
 TAE KWON HAMMONDS                    )

                            ****************

                                     ORDER


      On 11 December 2012, defendant was placed on watch at Carolinas Medical

Center Union Hospital (a 24-hour facility) after being involuntarily committed upon

a finding by a Union County Magistrate that he was “mentally ill and dangerous to

self or others.” On 12 December 2012, while defendant was still under the

involuntary commitment order, two detectives from the City of Monroe Police

Department questioned him about his involvement in a recent armed robbery.

Defendant made incriminating statements and was subsequently indicted for

robbery with a dangerous weapon on 4 February 2013. On 30 June 2014, defendant

moved to suppress the statements he made while in the hospital, arguing that he

was subjected to a custodial interview without having been read his Miranda rights

and that his confession was involuntary. See Miranda v. Arizona, 384 U.S. 436, 86

S. Ct. 1602 (1966).
                                STATE V. HAMMONDS

                                   Order of the Court



      After a hearing on the matter, the trial court denied defendant’s motion to

suppress and made the following pertinent findings of fact, among others:

             11. . . . Nurse Kansella had been on duty approximately
               two hours when two detectives arrived from the Monroe
               Police Department. They checked with her before they
               went to the defendant’s room, and she told them that he
               was alert, oriented, and they were welcome to talk with
               him. She did not ask the defendant if he wished to speak
               with them, and did not tell the officers why the
               defendant was there, although it is clear from the
               conversation that they were aware that he was actually
               involuntarily committed at that time.

               ....

             13. The defendant was interviewed by Detective Williams
               of the Monroe Police Department and Detective T.J.
               Goforth at approximately five p.m. on December the 12th.
               They spoke with the defendant for approximately one
               and half hours [sic]. No Miranda Rights were given to
               the defendant. On at least three occasions, however, the
               defendant was told that, “there were no arrest warrants
               with the officers,” and that they were not here to “lock
               you up.” . . . . Throughout the conversation the
               defendant never asked the officers to leave or to stop
               talking. . . . The defendant was unable to leave the
               hospital. He was not actually at a police station and was
               not told that he could not stop the conversation or
               request that the officers leave. He was never threatened,
               voices were never raised. The only promises made were
               such that the officers would tell the D.A. about his
               cooperation, and that he would be in a superior position
               to others if he told, before others did, as to the facts of
               the circumstances of the incident at Wal-Mart.

Therefore, the trial court concluded:

             2. Based on the totality of the circumstances, the Court
               finds the defendant was not in custody at the time he was


                                          -2-
                                  STATE V. HAMMONDS

                                    Order of the Court



               interviewed. Based on the totality of the circumstances,
               the Court finds the defendant made a knowing,
               voluntary, and understanding statement to the officers
               on December the 11th [sic] of 2012.

Defendant appealed. The majority of the Court of Appeals affirmed the trial court,

concluding that, given the totality of the circumstances, “defendant was not ‘in

custody’ for purposes of Miranda.” State v. Hammonds, ___ N.C. App. ___, ___, 777

S.E.2d 359, 368 (2015). Judge Inman dissented, and defendant filed an appeal of

right pursuant to N.C.G.S. § 7A-30, along with a petition for discretionary review as

to additional issues, which we allowed. The case was heard by this Court on 18

May 2016, in session in the Old Burke County Courthouse in the City Morganton,

pursuant to N.C.G.S § 7A-10(a).

      On our own motion, this Court hereby VACATES the opinion of the Court of

Appeals filed in this case 20 October 2015 and the trial court’s orders denying the

motion to suppress (a one-page form order signed on 1 July 2014, and a nine-page

order with findings and conclusions signed on 22 July and entered on 24 July 2014).

This Court further ORDERS this case certified to the trial court for a new hearing

on defendant’s motion to suppress, during which the trial court shall apply a

totality of the circumstances test, as set out in Howes v. Fields, ___ U.S. ___, ___,

132 S. Ct. 1181, 1194 (2012) (holding that an imprisoned suspect was not in custody

for Miranda purposes after “[t]aking into account all of the circumstances of the

questioning—including especially the undisputed fact that [the inmate] was told



                                           -3-
                                   STATE V. HAMMONDS

                                     Order of the Court



that he was free to end the questioning and to return to his cell” (emphasis added)).

The trial court shall consider all factors, including the important factor of whether

the involuntarily committed defendant “was told that he was free to end the

questioning.” Id. at ___, 132 S. Ct. at 1194.

      Upon the conclusion of the new suppression hearing, the trial court shall

make new findings of fact and conclusions of law regarding whether defendant was

in custody at the time of the interview, and whether the motion to suppress should

be allowed or denied. The trial court is directed to hold the necessary hearing and

certify its order to this Court within 120 days of the filing date of this order.

      Once the trial court’s order is certified back to this Court, this Court

ORDERS that the parties submit supplement briefs addressing the new order.

Defendant’s supplemental brief shall be filed no later than thirty days after the

certification, and the State’s supplemental brief shall be filed no later than thirty

days after defendant’s filing.

      By order of the Court in Conference, this the 9th day of June, 2016.



                                              s/Ervin, J.
                                              For the Court



      WITNESS my hand and the seal of the Supreme Court of North Carolina,

this the 10th day of June, 2016.



                                            -4-
STATE V. HAMMONDS

  Order of the Court




           J. BRYAN BOYD
           Clerk of the Supreme Court



           s/M.C. Hackney
           Assistant Clerk




         -5-